DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demonie et al (2011/0011259 A1).
Regarding to claim 1, Demonie et al teach a system for cleaning an air intake screen (14) of a work vehicle such as a harvester or an agricultural machine (paragraph 0001), the system comprising: an engine air intake assembly including an air intake screen (14, paragraphs 0001 & 0008) through which an airflow is directed for subsequent delivery to an engine of a work vehicle; a nozzle (paragraph 0013) provided in operative association with the engine air intake assembly and directed towards the air intake screen (14); and a pressurized fluid source (paragraph 0029) configured to supply pressurized fluid to the nozzle, wherein the pressurized fluid received by the nozzle is expelled from the nozzle and directed through the air intake screen (14) (see paragraphs 0026-0032).
Regarding to claim 2, Demonie et al teach a valve (paragraph 0026) fluidly coupled between the nozzle and the pressurized fluid source, the valve being configured to regulate the supply of pressurized fluid from the pressurized fluid source to the nozzle (see paragraphs 0026-0032).
Regarding to claim 3, Demonie et al teach a controller (30, paragraph 0027) communicatively coupled to the valve, the controller (30) being configured to selectively open and close the valve to regulate the supply of pressurized fluid from the pressurized fluid source to the nozzle.
Regarding to claim 4, Demonie et al teach a pressure sensor (paragraph 0012) configured to generate pressure data indicative of an air pressure within an intake duct of the engine air intake assembly, the intake duct defining an air inlet relative to which the air intake screen (14) is supported, wherein the controller (30) is communicatively coupled to the pressure sensor, the controller (30) being configured to open the valve when the air pressure within the intake duct exceeds a pressure threshold to allow the pressurized fluid from the pressurized fluid source to be supplied to the nozzle and expelled from the nozzle towards the air intake screen (14) (paragraphs 0026-0032).
Regarding to claim 5, Demonie et al teach the pressure sensor (paragraph 0012) positioned within a portion of the intake duct (28) to allow the pressure sensor to detect the air pressure within the intake duct (28) (paragraph 0026).
Regarding to claim 6, Demonie et al teach the controller (30) communicatively coupled to a user interface, the controller (30) being configured to open the valve upon receipt of an input from the user interface.
Regarding to claim 7, Demonie et al teach the engine air intake assembly comprising an intake duct and an air filter assembly downstream of the intake duct, the intake duct defining an air inlet relative to which the air intake screen is supported for receiving the airflow within the intake duct.
Regarding to claim 8, Demonie et al teach the pressurized fluid being directed through the air intake screen (14) from an inner side of the air intake screen (14) to an outer side of the air intake screen (14) opposite the inner side, the inner side of the air intake screen facing towards an interior of the intake duct.
Regarding to claim 9, Demonie et al teach the pressurized fluid is supplied through the nozzle to remove debris from the air intake screen (14).
Regarding to claim 10, Demonie et al teach the nozzle is fixed relative to the air intake screen (as the screen is rotating) (paragraph 0013).
Regarding to claim 11, Demonie et al teach a method for cleaning an air intake screen (14) through which an airflow is directed for subsequent delivery to an engine of a work vehicle, the method comprising the steps of receiving an input associated with cleaning the air intake screen (14); supplying pressurized fluid from a pressurized fluid source supported on the work vehicle to a nozzle configured to direct the pressurized fluid towards the air intake screen (14); and expelling the pressurized fluid from the nozzle through the air intake screen (14) to remove debris from the air intake screen (14) (paragraphs 0007 & 0008).
Regarding to claim 12, Demonie et al further teach the input received from a pressure sensor (paragraph 0012) configured to generate pressure data indicative of an air pressure within an intake duct (28), the intake duct (28) defining an air inlet relative to which the air intake screen (14) is supported (paragraphs 0012 & 0013).
Regarding to claims 13 and 14, Demonie et al further teach the step of comparing the air pressure within the intake duct (28) to a pressure threshold, wherein supplying the pressurized fluid from the pressurized fluid source comprises supplying pressurized fluid from the pressurized fluid source when the air pressure within the intake duct (28) exceeds the pressure threshold (paragraph 0026), or ceasing the supply of pressurized fluid from the pressurized fluid source when the air pressure within the intake duct is equal to or falls below the pressure threshold (paragraphs 0026-0032).
Regarding to claim 15, Demonie et al teach the pressure sensor (paragraph 0012) positioned within the intake duct (28) to allow the pressure sensor to detect the air pressure within the intake duct (paragraph 0026).
Regarding to claim 16, Demonie et al teach the nozzle (paragraph 0013) being positioned within the intake duct (28) such that pressurized fluid discharged from the nozzle is directed from the inner side to the outer side of the of the air intake screen (14).
Regarding to claim 17, Demonie et al teach the input being received from an operator via a user interface via a controller (30) configured to regulate the valve (paragraph 0026).
Regarding to claim 18, Demonie et al teach the step of supplying the pressurized fluid from the pressurized fluid source comprising opening a valve (paragraph 0026) fluidly coupled between the nozzle (paragraph 0013) and the pressurized fluid source (paragraph 0029).
Regarding to claim 19, Demonie et al teach the pressurized fluid source comprises a compressor (paragraph 0008) wherein supplying the pressurized fluid from the pressurized fluid source comprises operating the compressor to supply the pressurized fluid to the nozzle (paragraph 0013).
Regarding to claim 20, Demonie et al further teach the step of ceasing the supply of pressurized fluid from the pressurized fluid source after a predetermined period of time (paragraphs 0010-0013).
Response to Arguments
23.	Applicant's arguments filed on July 07, 2022 have been fully considered but they are not persuasive. 
24.	Applicant argues that the cited reference “Demonie et al does not teach an air intake screen of an engine air intake assembly through which an airflow is directed for subsequent delivery to an engine of a work vehicle”, but “a filter screen assembly for filtering air blown by cooling fans onto the engine radiator of a combine harvester and optionally onto other heat exchangers that may be used in an air conditioning system or hydraulic system of the harvester”.  The Examiner respectfully disagrees.  Demonie et al teach “the cleaning of an air intake filter screen of an agricultural machine such as a harvester (see paragraph 0001)” wherein “the agricultural machines are increasingly being equipped with an engine driven air compressor which can provide a supply of air at a pressure sufficiently high to unclog a filter” (see paragraph 0008).  It is clear that Demonie et al teach an air intake filter screen located at an engine air intake assembly, wherein agricultural machines are equipped with an engine driven air compressor.  Demonie et al state that “it is important to clean and unclog the filter so that air can pass through the filter which then results in not overheating of the engine” (see paragraph 0003).
25. 	In addition, the recitation “a system for cleaning an air intake screen of a work vehicle” or “an engine air intake assembly” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
26.	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, Applicant only argues the limitations in the preamble and the intended usage, but fails to show how claims 1-20 avoid the rejection over Demonie et al.
27.	Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the rejections, as discussed above.

28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 19, 2022